Case 2:20-cv-00053-RSWL-AS Document 14 Filed 11/02/20 Page 1 of 1 Page ID #:283



   1
   2
                                                                                   JS-6
   3
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11    ALLEN BINDER,                               Case No. 2:20-cv-00053-RSWL-ASx
 12                    Plaintiff,                  ORDER ON STIPULATION FOR
                                                   DISMISSAL OF ENTIRE ACTION
 13    v.                                          WITH PREJUDICE
 14    RAYTHEON COMPANY, a
       corporation, and DOES 1 through 50,
 15    inclusive,
 16                    Defendants.
 17
 18          Pursuant to the parties’ stipulation, IT IS HEREBY ORDERED that this
 19    matter shall be dismissed with prejudice against all parties. Each party is to bear its
 20    own attorneys’ fees and costs.
 21
 22    DATED: November 2, 2020                    /S/ RONALD S.W. LEW
                                               __________________________________
                                               RONALD S. W. LEW
 23                                            UNITED STATES DISTRICT JUDGE
 24
 25
 26
 27
 28
                                                                  CASE NO. 2:20-cv-00053-RSWL(ASx)
                                                -1-        [PROPOSED] ORDER ON STIPULATION FOR
                                                                                         DISMISSAL
